 



Exhibit 10.16
Board of Director Compensation, approved July 27, 2007
Board Fees.
Each director shall receive the following annual fee:

  1.   Retainer — $40,000     2.   Lead director — $20,000 supplement

Equity Compensation.
Each director shall receive the following equity grants:

  1.   Non-qualified stock option grant — 10,000 shares (post-split)     2.  
Deferred compensation incentive match — 15% of the Board retainer deferred

Committee Fees.
Each member of the following committees shall receive the following annual fees:

  1.   Audit Committee — $9,000 per year, with supplement of $20,000 for the
Committee chair     2.   Other Committees — $4,000 per year for each Committee,
with supplement of $10,000 for the Compensation Committee chair and $5,000 for
each of the Governance Committee chair and the International Committee chair

Meeting Fees.
Each director shall receive the following fees for each meeting attended:

  1.   Board meetings — $2,000 per meeting if in person or $500 if by phone
conference     2.   Committee meetings — $1,500 ($2,000 for Committee Chairs)
per meeting if in person or $500 if by phone conference     3.   Committee
meeting supplements — if committee meeting lasts over 2 hours, increase of
meeting fee to $2,500 ($3,000 for Committee Chairs) if in person or to $1,000 if
by phone conference

Effective Dates.

  1.   Compensation Committee chair supplemental retainer, increase from $5,000
to $10,000, effective August 1, 2007.     2.   Governance Committee chair and
International Committee chair supplemental retainer, effective August 1, 2007.

